Exhibit 10.2 SEPARATION AGREEMENT AND GENERAL RELEASE This separation agreement and general release (“Agreement”) is entered into by and between Tina Klocke (“Employee”) and Build-A-Bear Workshop, Inc. (“Company”). RECITALS A.Employee’s employment with the Company will cease at the close of business on April 3, 2015 (the “Termination Date”). B.The Company and Employee have determined that it is appropriate to plan for her departure and an orderly transition. Therefore, Employee’s employment with the Company will terminate as hereinafter provided. C.Employee and the Company (individually, “Party” and collectively, “Parties”) desire to agree upon provisions for the termination of all duties, responsibilities, and compensation requirements of the Parties. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1. Termination of Employment Responsibilities . Employee agrees that her employment with the Company will terminate on the “Termination Date”, thereby terminating as of that date all further obligations of the Company to Employee, of whatever kind and nature, including all forms of compensation and benefits that otherwise might have been owed to Employee due to her holding any employment with the Company, except those that are expressly identified in this Agreement. Employee further agrees, as of the Termination Date, to resign from her position as an officer of the Company, and as an officer and a director of any subsidiary or affiliate of the Company, and Employee agrees to complete and submit any documentation necessary to resign such positions. Through the Termination Date, Employee shall perform such duties as shall be assigned to her by the Company, to the best of her abilities. Employee acknowledges that except as provided in Paragraph 2 below and Exhibit 1 hereto, she is not entitled to any payments or benefits under any employee benefit plan, arrangement, policy, agreement or other arrangement of the Company (collectively, “Plans”) following her termination of employment. 2.
